                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


RESTAURANT SUPPLY, LLC                                 CIVIL ACTION

V.                                                     NO. 17-8793

PRIDE MARKETING AND                                    SECTION “F”
PROCUREMENT, INC.

                         ORDER AND REASONS

      Before the Court are two motions: (1) the plaintiff’s motion

to reconsider two findings made in the Court’s Order and Reasons

dated August 22, 2018, in which the Court granted in part the

defendant’s motion for partial summary judgment, dismissing the

plaintiff’s equitable accounting claim; and (2) the defendant’s

motion for partial summary judgment, seeking partial dismissal of

the   remaining   claims,   except   with    respect    to   patronage

distributions made between March 21, 2016 and May 20, 2016, to

which the plaintiff may be entitled.     For the following reasons,

the plaintiff’s motion is GRANTED in part, and the Court now finds

that there is a genuine factual dispute as to the ownership of

rebates; and the defendant’s motion is DENIED as moot.

                            Background

      This lawsuit arises from a dispute over whether a shareholder

is entitled to distributions of rebates from a restaurant equipment

cooperative.




                                 1
      Pride    Centric      Resources,         Inc.      (formerly    known       as     Pride

Marketing & Procurement, Inc.) is a cooperative of food service

wholesale suppliers and dealers engaged in the business of buying

and selling food service supplies and equipment products.                                 Each

supplier and dealer owns one share in the buying group.                           Pride uses

the collective purchasing strength of its Shareholders to negotiate

advantageous    pricing       from     food    service      suppliers       and    equipment

manufacturers,       referred     to    as    Pride      Vendors.         Organized      as    a

cooperative    for    tax     purposes,       Pride      would   receive     rebates      from

manufacturers    when       its      Shareholder          patrons    exceeded          certain

purchasing minimums set by the manufacturer.                     Typically, Pride would

redistribute the rebates, also referred to as patronage dividends,

to the Shareholders in the amount that each one earned.                            Pride is

obligated by its By-Laws to remit rebates less expenses and losses

to its Shareholders.

      In March 2016, Pride informed its Shareholders that it could

not   pay   rebates     for    2015     and       2016   because     it    had    sustained

significant      losses           after        guaranteeing           the         debt        of

FoodServiceWarehouse.com. 1            FSW established a $2 million line of



1 FSW was formed in 2006 as an internet-based e-commerce business
that purchased bulk food service equipment and supplies, stored
the inventory, and then distributed it to retail internet buyers.
Pride Shareholders voted to form FSW because many of the
shareholders operated physical storefronts and could not capture
internet sales.    At formation, all Pride Shareholders became
members of FSW. Additionally, FSW became a member of Pride. This
benefited Pride Shareholders because FSW’s substantial purchasing
                                              2
credit from Iberia Bank in August 2012 and increased the line to

$21 million over a three year period.         With the approval of its

Board of Directors, Pride guaranteed FSW’s line of credit for $15

million.    Simultaneously, FSW was seeking a larger debt instrument

from JP Morgan Chase, which was intended to continue to fund FSW’s

expansion and satisfy the Iberia line of credit.                 However, in

February 2016, FSW members were notified that this funding was

delayed and that the JP Morgan debt instrument would not be

accessible until April 2016, at the earliest.              In late February

2016, Pride made a $4 million payment to Iberia Bank in an attempt

to provide FSW with additional time to work through some of its

issues.     Weeks later, Iberia swept Pride’s bank accounts, taking

all of the funds therein, including Pride’s operating, rebate, and

procurement funds, totaling $9.8 million.            On March 11, 2016,

Iberia issued a Notice of Default of FSW and accelerated the

remaining    debt   due.    Pride   immediately     paid    $4   million    to

extinguish and satisfy its guaranty of the FSW debt.               On May 20,

2016, FSW filed Chapter 11 Bankruptcy.

     Immediately    after   the   Iberia   sweep,   the    Pride    Board   of

Directors informed Shareholders that they would not be receiving

payments of the remaining 2015 rebates but that Pride intended to




volume allows Pride to negotiate better contracts with vendors,
resulting in more favorable pricing.

                                    3
pay these rebates in the future.          In response, on March 21, 2016,

Restaurant Supply, which had been a Shareholder of Pride since

2006, sent a letter to Pride demanding all rebates “due and owing.”

Specifically, Restaurant Supply asserted a right to $2 million in

rebates it had accrued from its purchases in 2015 and 2016.                   In

addition, Restaurant Supply stated that it would be “ceasing all

purchasing procurements through PRIDE,” effective immediately.

Shortly thereafter, the Pride Board learned that Restaurant Supply

had joined a competitive buying group.            Deciding that Restaurant

Supply’s decision to cease purchasing and join a competitor would

be detrimental to Pride’s interest, the Pride Board voted to

terminate Restaurant Supply’s interest in Pride on May 20, 2016,

thereby withdrawing its status as Shareholder.

     Restaurant Supply initially sued Pride in Connecticut state

court on June 28, 2016, seeking to recover the $2 million in

rebates Pride refused to remit.       The case was removed to the United

States District Court for the District of Connecticut and then

transferred to this Court on August 31, 2017.                 In its amended

complaint,      Restaurant   Supply   alleged     the   following    causes   of

action:   (1)    equitable   accounting;    (2)    conversion;      (3)   unjust

enrichment; (4) breach of fiduciary duty and the duty of loyalty;

(5) breach of contract; and (6) negligence.             In its April 25, 2018

Order and Reasons, this Court granted Pride’s motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(c) as to the unjust

                                      4
enrichment claim, and denied the motion as to all other claims.

On June 27, 2018, the Court denied Restaurant Supply’s motion for

partial summary judgment on its breach of contract claim and denied

Pride’s motion for sanctions under Rule 37, or in the alternative,

motion for partial summary judgment.

      Most recently, in its August 22, 2018 Order and Reasons, the

Court granted Pride’s motion for summary judgment in part, as to

the plaintiff’s claim for equitable accounting, and denied the

motion as to the remaining claims.       In considering the motion, the

Court reiterated that there were two potential theories under which

Restaurant Supply could demonstrate its entitlement to the rebates

Pride refused to remit: (1) the Shareholder Agreement and the First

Amendment and (2) the By-Laws.

       First, in looking to the four corners of the Shareholder

Agreement, as amended, the Court found that Section 9.01 explicitly

vested ownership of the rebates in Pride, while Section 3.02(B)

vested a security interest in Pride.        Because Pride would not have

a   security   interest   and   ownership   of   the   rebates,   the   Court

determined that the Agreement was “hopelessly ambiguous.” As such,

in accordance with principles of contract interpretation under

Louisiana law, the Court looked to extrinsic evidence to determine

the parties’ intent in adopting the First Amendment – namely,

whether they intended for ownership of rebates to be governed by

Section 9.01 or Section 3.02(B).         In so doing, the Court stated

                                     5
that    Pride   had   submitted   substantial   evidence   supporting     its

contention that the First Amendment was intended to unequivocally

vest ownership of the rebates in Pride, and that Restaurant Supply

had failed to submit any competent evidence to show otherwise.

The Court explained that Pride submitted evidence of an email dated

October 12, 2010, in which Pride announced the First Amendment and

its purpose to Shareholders as follows:

            [I]f   PRIDE   is   to   continue   to   issue
            Authorization Approval Codes based upon vendor
            rebates it will have to be explicitly clear
            that the vendor rebates are the exclusive
            property and funds of PRIDE, with the
            Shareholders to have no legal, equitable, or
            any other interest or claim whatsoever in the
            rebate.

Pride also submitted the deposition testimony of its CEO, Karin

Sugarman, in which she testified that the First Amendment reflected

Pride’s need “to own th[e] rebates.”        The Court further noted that

Pride    submitted     affidavits   of    the   representatives    of   four

Shareholders, who attested that they understood from the language

of the First Amendment that Pride would own the rebates.                After

considering this evidence, the Court determined that both Pride

and the Shareholders understood that the First Amendment was

intended to vest ownership of the rebates in Pride.               The Court

went on to conclude that the evidence submitted by Restaurant

Supply in an attempt to contradict Pride’s evidence as to the




                                      6
parties’ intent failed to do so. 2 Accordingly, the Court concluded

that the First Amendment unambiguously gave Pride ownership of the

rebates.

     The Court next found that, even though Restaurant Supply did

not own the rebates under the Shareholder Agreement and First

Amendment, it may still have a right to the rebates under Section

10.2 of the By-Laws.   Referencing the findings from its June 27,

2018 Order and Reasons, the Court explained that Section 10.2

obligates Pride to pay its Shareholders patronage dividends that

result from “net savings.” 3   And on the record before the Court,




2 In particular, the Court determined that Pride’s solicitation
materials sent to potential new members in 2015, in which Pride
stated that it did not hold Shareholders’ money, did not indicate
that Pride intended for Shareholders to own the rebates.       This
language could be explained by Section 10.02 of the By-Laws, which
required Pride to remit distributions to Shareholders when due and
owing.
     Second, Karin Sugarman’s email encouraging Shareholders to
sign the First Amendment likewise did not evidence an intent that
the Shareholders would retain ownership of the rebates; rather, it
clarified the credit consequences of choosing to adopt or reject
the Amendment.
     Finally, the Court noted that Restaurant Supply’s expert
report on one phrase in Pride’s 2016 tax return regarding “debt
forgiveness” did not amount to evidence that the Shareholders
intended to maintain ownership of the rebates.        Finding that
Restaurant Supply submitted no evidence to indicate that a trial
on the merits of this issue would give the Court greater clarity
of the parties’ intent, the Court determined there was no material
issue of fact that the First Amendment was executed for the purpose
of vesting ownership of the rebates in Pride.
3 Although rebates are included in this calculation, the Court

noted, Pride was not required to pay all rebates, but rather,
rebates of revenues less expenses and losses. Accordingly, the
Court stated that Restaurant Supply’s entitlement to rebates under
                                 7
there was a fact issue as to whether Pride had sufficient revenue

to make a patronage distribution in April of 2016.

     However, the Court clarified that the import of this fact

issue depended on: (1) whether Restaurant Supply was entitled to

receive rebates after its membership terminated, and (2) when its

membership terminated.    The Court determined that a fact issue

existed as to when Restaurant Supply’s membership in Pride was

effectively canceled.    It then then concluded that, pursuant to

Section 10.2 of the By-Laws, only current Shareholders are entitled

to distributions. 4   However, it also explained that if Pride was

obligated to pay patronage dividends in April 2016, and Restaurant

Supply was still a Shareholder at that time, nothing in Pride’s

corporate governance documents would allow Pride to skip its

obligation.    Ultimately, the Court stated, the determination of

whether Pride was obligated to pay Restaurant Supply rebates

depended on whether Pride was obligated to pay any Shareholder

rebates in April and May of 2016, and if so, whether Pride was

still a Shareholder during those months, both outstanding issues

of fact.   Thus, the Court concluded that it could not grant summary




Section 10.2 depended on whether Pride had the financial ability
to distribute earnings.
4 Section 10.2 of Pride’s By-Laws provides that “[t]here shall be

distributed, on a patronage basis to such Shareholders of the
Corporation . . . .” (emphasis added).
                                  8
judgment on the issue of whether Restaurant Supply had a valid

claim to the rebates under Section 10.2.

      Finally,     the   Court     applied   its   findings   to    Restaurant

Supply’s claims still before the Court.            It concluded that Pride

was   entitled     to    summary    judgment    dismissing    the   equitable

accounting claim but that issues of fact regarding Restaurant

Supply’s right to rebates under Section 10.2 precluded summary

judgment as to the conversion and breach of contract claims.

Finally, the Court concluded that summary judgment was premature

as to the breach of fiduciary duty and duty of loyalty claims, as

well as the negligence claim, in light of inadequate briefing.

      Restaurant    Supply    now    moves   for   reconsideration     of   the

Court’s findings that: (1) the First Amendment to the Shareholder

Agreement vests ownership of the rebates in the Pride; and (2) the

By-Laws provide that a Shareholder’s right to rebates terminates

when it ceases to be a Shareholder.            And Pride moves for partial

summary judgment, seeking partial dismissal of the plaintiff’s

remaining claims, except with respect to patronage distributions

made between March 21, 2016 and May 20, 2016, to which Restaurant

Supply may be entitled.

                                       I.

                                       A.

      Motions requesting reconsideration of court orders generally

fall under Rule 54(b), Rule 59(e), or Rule 60(b) of the Federal

                                        9
Rules of Civil Procedure.       See Higgins v. Cain, No. 07–9729, 2012

WL 3309716, at *1 (E.D. La. Aug. 13, 2012); Waste Mgmt. of La.,

Inc. v. River Birch, Inc., No. 11–2405, 2012 WL 876717, at *1 (E.D.

La. Mar. 14, 2012); Castrillo v. Am. Home Mortg. Servicing, Inc.,

No. 09–4369, 2010 WL 1424398, at *3–4 (E.D. La. Apr. 5, 2010).

Rule 59(e) provides that a motion to alter or amend a judgment

must be filed no later than twenty-eight days after the entry of

judgment. Fed. R. Civ. P. 59(e).           Rule 60(b), on the other hand,

applies to motions filed after the twenty-eight day period, but

demands more “exacting substantive requirements.”           See Lavespere

v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 173–74 (5th

Cir. 1990), abrogated on other grounds, Little v. Liquid Air Corp.,

37 F.3d 1069, 1078 (5th Cir. 1994) (en banc).

     Rules 59 and 60, however, apply only to final judgments. When

a party seeks to revise an order that adjudicates fewer than all

the claims among all of the parties, then Rule 54(b) controls.

See Fed. R. Civ. P. 54(b).        Because the Court's August 22, 2018

Order and Reasons constitutes an interlocutory order, rather than

a final judgment, Rule 54(b) governs the plaintiff’s motion for

reconsideration.

     Under Rule 54(b), the Court “is free to reconsider and reverse

its decision for any reason it deems sufficient, even in the

absence   of   new   evidence    or    an    intervening   change   in   or

clarification of the substantive law.”            Austin v. Kroger Tex.,

                                      10
L.P., 864 F.3d 326, 336 (5th Cir. 2017)(citing Lavespere v. Niagara

Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990),

abrogated on other grounds, Little v. Liquid Air Corp., 37 F.3d

1069, 1075 n.14 (5th Cir. 1994)(en banc)).            Compared to Rule

59(e), 5 “Rule 54(b)’s approach to the interlocutory presentation

of new arguments as the case evolves [is] more flexible, reflecting

the ‘inherent power of the rendering district court to afford such

relief from interlocutory judgments as justice requires.’”        Id. at

337 (quoting Cobell v. Jewell, 802 F.3d 12, 25-26 (D.C. Cir.

2015)(internal citations omitted)(quoting Greene v. Union Mutual

Life Ins. Co. of Am., 764 F.2d 19, 22 (1st Cir. 1985)(Breyer, J.)).

                                   B.

     Restaurant Supply first urges the Court to reconsider its

finding that the First Amendment to the Shareholder Agreement vests

ownership of the rebates in Pride.        The plaintiff contends that

the Court made erroneous and unsupported factual findings because

it   (1)   overlooked   evidence   the   plaintiff   had   submitted   in

opposition to the defendant’s motion, and (2) made credibility and

factual determinations on disputed issues of fact.




5Rule 59(e) “serve[s] the narrow purpose of allowing a party to
correct manifest errors of law or fact to present newly discovered
evidence,” and it is “an extraordinary remedy that should be used
sparingly.” Austin, 864 F.3d at 336 (quoting Templet v. HydroChem
Inc., 367 F.3d 473, 479 (5th Cir. 2004)).
                                   11
      Although Restaurant Supply concedes that a district court

ruling on a motion for summary judgment in a case that will

culminate in a bench trial has greater latitude as a finder of

fact, it submits that this latitude does not extend to making

inferences that “involve issues of witness credibility or disputed

material facts.”      See Domino v. Allstate Ins. Co., No. 09-7348,

2010 WL 4066647, at *2 (E.D. La. La. Oct. 15, 2010) (Fallon, J.).

Restaurant Supply also contends that, after characterizing the

First Amendment as “hopelessly ambiguous,” the Court erroneously

focused solely on events prior to execution of the First Amendment

and seemingly gave no weight to evidence of the parties’ course of

conduct before and after the adoption of the Amendment.            According

to   the   plaintiff,   this   “performance”    is   “clear,     irrefutable

evidence” that Pride never intended for the Amendment to vest

ownership of the rebates in Pride.

      Specifically,     Restaurant   Supply    contends   that    the   Court

overlooked, or gave too little weight to, the following record

evidence: (1) an email letter announcing the First Amendment to

Shareholders; (2) expert testimony regarding Pride’s practice of

paying all rebates, without deduction, to Shareholders; (3) “debt

forgiveness” reported on Pride’s 2016 tax return; and (4) expert

testimony opining that Pride treated the rebates as liabilities on

its books and financial statements.



                                     12
        The   plaintiff    first   alleges   that   the   Court   overlooked

representations made by Pride in the initial email letter that

announced the First Amendment to Shareholders.              In this letter,

the plaintiff contends, Pride stated that the Amendment would

protect members from the potential bankruptcy of other members –

not that it would permit Pride to invest rebates on behalf of some

particular member.        It is the plaintiff, however, who overlooks

that Pride explicitly stated in this communication that “vendor

rebates are the exclusive property and funds of PRIDE.”                   The

question before the Court is whether the parties intended for the

First Amendment to vest “ownership” of the rebates in Pride; this

email    letter    unambiguously     answers    that      question   in   the

affirmative.

     Restaurant Supply next alleges that the Court overlooked that

Pride’s pre-2016 tax returns and financial statements reveal that

it paid 100% of the rebates to Shareholders, without deducting any

overhead or administrative expenses. However, the Court did indeed

consider this evidence and stressed that the question before it

was “whether Pride was legally obligated to remit rebates under

the terms of the Shareholder Agreement and the First Amendment.”

In other words, Pride’s practice of distributing all rebates to

Shareholders did not establish Shareholders’ entitlement to, or

ownership of, such rebates.



                                     13
     The plaintiff also contends that the Court gave no apparent

weight to its expert report on the “debt forgiveness” reported in

Pride’s 2016 tax return.        According to Restaurant Supply, this

evidence reveals that Pride reported $34 million worth of “debt

forgiveness” to the IRS, and that “debt forgiveness” presupposes

the existence of a debt or liability, rather than ownership.           In

a similar vein, Restaurant Supply submits that both parties’

experts agree that Pride treated the rebates as liabilities on its

books and financial statements.       Restaurant Supply first points to

the report of its accounting expert, Charles Theriot, who opined

that Pride’s classification of rebates as a liability in its

financial statements supports a finding that Pride did not own

them.   After reviewing Pride’s 2013 and 2014 audited financial

statements, Theriot opined in his report:

            Had Pride and their independent auditors
            determined that the manufacturers’ rebates
            earned on purchases made by, or for the
            benefit of, the Shareholders/Patrons were
            owned    by    Pride     and    not    by    the
            Shareholders/Patrons, there would have been no
            need for Pride’s methodology utilized in
            accounting   for    balanced   and    offsetting
            “Procurement     Revenues     and     Expenses,”
            “Inventory” carrying values would have been
            substantially greater, and accounting for
            “deferred    revenues”     would    have    been
            unnecessary.

The plaintiff also notes that Pride’s own accounting expert, Eric

Kreinert,   acknowledged   in   his    deposition   testimony   that   the

rebates were classified as liabilities.

                                   14
            Q: Okay. So “Deferred Revenue-Rebates,” that
            is listed as an account payable though, right,
            under a liability?

            A. It’s not an account payable.                   It is a
               current liability though.

Restaurant Supply contends that, because Pride represented in its

tax returns and financial statements that it did not own the

rebates, it is precluded under the doctrine of quasi-estoppel from

taking an inconsistent position now.

      In this regard, Restaurant Supply’s papers are persuasive.

In   its   Order    and   Reasons,    the    Court   did     consider   Restaurant

Supply’s expert report on Pride’s 2016 tax return but noted that

“[t]he tax return does not provide any additional information as

to its characterization of the rebates as debt, and [the expert’s]

opinion is solely based on the use of the word ‘debt’ in that

singular    instance.”       The     Court   also    noted    that   “federal   tax

documents do not control state-law governed contracts” and that

“[a]t best they inform the context of the contract.”                 Accordingly,

the Court concluded:

            One phrase used in a tax document prepared to
            satisfy federal laws and regulations can
            hardly be said, in this context and without
            any additional support, to amount to evidence
            that the Shareholders intended to maintain
            ownership of the rebates.

See Order and Reasons (dtd. 8/22/18).                However, after reviewing

Restaurant Supply’s opposition papers and citations to record

evidence    anew,    the   Court     recognizes      that    it   overlooked    the

                                        15
significance of Theriot’s expert report and Kreinert’s deposition

testimony.     Theriot’s report opines that Pride’s 2013 and 2014

financial statements reflect that Pride treated the rebates as if

it did not own them, and therefore, did not pay taxes on them.

And Kreinert conceded in his deposition testimony that the rebates

were   classified     as    a    “current       liability”    in    Pride’s    books. 6

Moreover,    the     doctrine       of     quasi-estoppel,         which    has     been

recognized by Fifth Circuit jurisprudence, “forbids a party from

accepting    the    benefits      of   a   transaction       or   statute    and    then

subsequently       taking    an    inconsistent       position       to     avoid    the

corresponding obligations or effects.”                See Davidson v. Davidson,

947 F.2d 1294, 1297 (5th Cir. 1991); see also In re Soule, No. 04-

0914, 2004 WL 2314524, at *6 (E.D. La. Oct. 13, 2004) (“[A] party

cannot accept the benefits of a transaction or statute and then

subsequently       take     an    inconsistent       position       to     avoid     the

corresponding obligations or effects.”).

       Accordingly,       the     Court    finds     that     the    aforementioned

representations made in Pride’s financial statements do create

disputed issues of fact.          As such, the Court alters its finding on

the issue of rebate ownership, now concluding that there is a

material issue of fact as to the intent of the parties in adopting




6 But not an account payable. A distinction that could become of
interest at a trial on the merits.
                                           16
the First Amendment. 7    In reaching this contrary conclusion, the

Court emphasizes the low threshold for review under Rule 54(b);

the Court “is free to reconsider and reverse its decision for any

reason it deems sufficient.”     Austin, 864 F.3d at 336 (citations

omitted).

                                  C.

     Restaurant Supply next takes issue with the Court’s finding

that the By-Laws provide that a Shareholder’s right to rebates

terminates when it ceases to be a Shareholder.       In its Order and

Reasons, the Court determined that, under Section 10.2 of the By-

Laws,   only   current   Shareholders   are   entitled   to   patronage

distributions.    Restaurant Supply contends that, in making this

determination, the Court overlooked the effect of Section 10.6.

According to the plaintiff, this Section “unquestionably obligates

Pride to pay patronage dividends to its terminated shareholders.”

Pride counters that Section 10.6 does not obligate Pride to make

patronage distributions to defaulted, terminated Shareholders,

like Restaurant Supply.     According to Pride, before Section 10.6

is applicable, there must be a determination that a distribution

of patronage dividends to that canceled or terminated Shareholder




7 The Court stops short of holding that Restaurant Supply owns the
rebates, merely finding that the plaintiff has created a genuine
factual dispute as to the parties’ intent in adopting the First
Amendment.   And the Court again reiterates and emphasizes the
patent ambiguity of the First Amendment.
                                  17
is   “otherwise    distributable.”     Pride   submits   that   this

determination is not limited to Article X, but rather, refers to

any Section of the By-Laws.      And according to Pride, Section 4

provides that a defaulting Shareholder is not entitled to receive

any future distributions.

     With respect to this issue, both parties misinterpret the

Court’s holding.    Article X of the By-Laws, entitled “Patronage

Dividends to Shareholders,” governs the procedure for calculating

and distributing patronage dividends.     Section 10.2 of Article X

provides:

            There shall be distributed, on a patronage
            basis to such Shareholders of the Corporation
            in a manner taking into account the amount of
            business done by the Corporation with each of
            them, all the net savings and overcharges
            effected by or resulting from the operations
            conducted and carried on by the corporation in
            connection with the sale of equipment and
            supplies made by the corporation to such
            Shareholders for resale by them which remain
            after paying all operating and administrative
            expenses of the corporation and all interest
            on its indebtedness and after the setting
            aside by the Directors of such reasonable
            reserves as they shall determine from time-
            to-time to be appropriate for the purpose of
            providing for the expectancy of PRIDE and for
            the purpose of providing for the expectancy of
            any    losses    or    contingencies.     Said
            distributions shall be made no later than
            eight and one half (8 1/2) months following
            the close of the year of the Corporation
            during which the patronage occurred with
            respect to which each such distribution is
            made. . . .”



                                 18
(Emphasis added).   The Court reiterated in its most recent Order

and Reasons that, under Section 10.2, Pride is not obligated to

pay all rebates, but rather, rebates of revenues less expenses and

losses. Accordingly, when Pride’s losses exceed its revenues (that

is, when it has no net earnings), there is no obligation to pay

patronage dividends under Section 10.2.    Moreover, because Section

10.2 refers merely to “Shareholders,” only current shareholders

are entitled to distributions.

     Section 10.6 of Article X provides:

          Notwithstanding    any   of    the   foregoing
          provisions, the portion of any patronage
          dividends    that     would    otherwise    be
          distributable in cash under any provision of
          this Article X to a Shareholder which has been
          canceled or terminated by any means or for any
          reason whatsoever prior to the time of
          distribution of such patronage dividends,
          shall be applied by the Corporation to the
          payment of any indebtedness owed to the
          Corporation   by   or   on  behalf   of   such
          Shareholder to the extent of such indebtedness
          instead of being distributed in cash, provided
          however, that an amount equal to 20% of the
          total patronage dividends distributable for
          the applicable year to any such Shareholder
          with respect to such Shareholders, patronage
          shall nevertheless be paid in cash within 8-
          1/2 months following the close of such year if
          a timely written request for the payment of
          such amount in cash is submitted to the
          Corporation by the canceled or terminated
          Shareholder.

(Emphasis added).   According to Section 10.6, patronage dividends

must be “distributable” in order for this Section to be applicable.

However, contrary to Pride’s assertion, this determination is

                                 19
based upon Section 10.2 – not Article IV.                 As such, where the

Corporation has no net assets, there is no obligation under Section

10.2    to   distribute     dividends,    and    likewise,   no   corresponding

obligation under Section 10.6 to distribute dividends to canceled

or terminated Shareholders.

       Restaurant Supply contends that the Court has injected a

“temporal element” into Article X which does not exist and that

its     interpretation      of     Section    10.2    renders     Section    10.6

meaningless.       The Court disagrees.         If a Shareholder is canceled

or terminated after a dividend is distributable but before it is

paid, that canceled or terminated Shareholder retains the right,

under    Section    10.6,     to   collect    the    dividend.     Accordingly,

termination     does    not      extinguish     Pride’s   obligation    to   pay

dividends that were “otherwise distributable” to a canceled or

terminated Shareholder at the time its membership ceased, but

rather, extinguishes the terminated Shareholder’s right to future

distributions. 8

                                       II.

       Pride moves for partial summary judgment, seeking partial

dismissal of the plaintiff’s negligence, breach of fiduciary duty,

and breach of duty of loyalty claims, with prejudice, except with


8 Contrary to Restaurant Supply’s assertion, this interpretation
is not inconsistent with the Court’s prior finding that termination
of a Shareholder’s membership interest does not vitiate Pride’s
obligation to pay dividends to a former Shareholder.
                                         20
respect to any patronage distributions made by Pride between March

21, 2016 and May 20, 2016, to which Restaurant Supply may be

entitled.    In particular, Pride contends that the plaintiff will

not be able to establish a prima facie case for any of its remaining

claims.     Pride submits that the only allegations contained in

Restaurant Supply’s complaint are tied to its allegation that Pride

was its agent with respect to rebates which it owned, and because

the Court had held that Pride – not Restaurant Supply – owned the

rebates, Pride had no duty to Restaurant Supply with respect

thereto. Pride also contends that Restaurant Supply lacks standing

to bring a breach of duty or negligence action with respect to

anything other than any rebates it may be entitled to for the March

21 – May 20, 2016 time period.       Finally, Pride argues, to the

extent this Court determines that Restaurant Supply’s negligence

and breach of fiduciary duty and duty of loyalty claims are broader

than as articulated in the complaint and that Restaurant Supply

has standing to bring any such “broad” claims, its breach of duty

and negligence claims fail because it is unable to establish

essential elements of its claims – the existence of a duty and a

breach of the duty.

     Pride openly contends that all of the arguments in its motion

are based upon the Court’s “important conclusion” in its August

22, 2018 Order and Reasons that Pride owns the rebates.    However,

the Court has since granted, in part, Restaurant Supply’s motion

                                21
for reconsideration and now finds that there is a genuine factual

dispute as to the issue of rebate ownership.     As such, Pride’s

motion for partial summary judgment is moot.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion for reconsideration is GRANTED in part; the

Court reverses its finding that the defendant owns the rebates and

now finds that there is a genuine factual dispute as to the issue

of rebate ownership under the Shareholder Agreement, as amended by

the First Amendment.   IT IS FURTHER ORDERED: that the defendant’s

motion for partial summary judgment is DENIED as moot.




                          New Orleans, Louisiana, October 17, 2018


                               ______________________________
                                    MARTIN L. C. FELDMAN
                                UNITED STATES DISTRICT JUDGE




                                22
